Citation Nr: 0335799	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for skin lesions of 
the eyelids.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to August 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which, among other things, denied the 
benefits sought on appeal.  The issues here on appeal were 
initially reviewed by the Board in October 2001 and remanded 
so that the RO could comply with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], obtain medical opinions as to the level of functional 
impairment caused by service-connected disabilities, and to 
provide the veteran with a social and industrial survey in an 
effort to determine the level of functional limitation caused 
by service-connected disabilities.  The RO performed the 
requested development, however, circumstances have changed 
during the course of this appeal and additional development 
is now required in order to meet VA's duty to assist the 
veteran.

The Board notes that during the course of this appeal, the 
veteran appealed the continuation of a 10 percent evaluation 
for diabetes mellitus as well as the assignment of initial 
disability evaluations for her bilateral knee disorders.  The 
RO issued a statement of the case with respect to the 
diabetes mellitus evaluation in April 2003, a statement of 
the case with respect to the knee disability evaluations in 
June 2003, and a supplemental statement of the case with 
respect to the knee disability evaluations in July 2003.  The 
veteran, however, has yet to perfect her appeal of these 
issues.  Accordingly, the only issues currently before the 
Board are those set out on the title page of this decision.




REMAND

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

When this matter was initially presented to the Board in 
October 2001, the veteran was service-connected for the 
residuals of a fallopian tube surgery, hypoglycemia and 
symptomatology characterized by dizziness, vertigo and 
labyrynthitis, tinnitus, and skin lesions of the eyelid.  Her 
total combined disability rating was 60 percent.  Since that 
time, however, service connection has been granted for 
bilateral knee disabilities and the disability originally 
characterized as hypoglycemia is now evaluated as diabetes 
mellitus.  The veteran's total combined disability rating is 
now 70 percent with the residuals of a fallopian tube surgery 
being rated individually at 50 percent.  Thus, the veteran 
now meets the schedular criteria for a total rating under 38 
C.F.R. Section 4.16.

In March 2002, the veteran underwent social and industrial 
evaluation by a VA social worker who visited the veteran in 
her home.  The report contained comments about the veteran's 
slight limp and pain in her knees, but the veteran was not 
service-connected for her knee disabilities at that time.  
Notes were also made with respect to disabilities which were 
not and still are not service-connected.  Following a 
complete interview, the social worker opined that she did not 
believe the veteran could adequately remain in any 
employment.  The opinion did not, however, attribute the 
veteran's unemployability to any specific disability or 
combination of disabilities.  Consequently, it would appear 
that the veteran was deemed to be unemployable due to her 
combination of disabilities, both service-connected and 
nonservice-connected.

The veteran underwent VA examination in February 2003 for 
evaluation of her service-connected hypoglycemia.  The 
examiner did not have the veteran's treatment records and/or 
claims folder available for review, but noted that the 
veteran's diabetes mellitus would soon require increased 
efforts in monitoring as well as the initiation of oral 
hypoglycemic medications based on her interview with the 
veteran.  It was also noted that the veteran was functionally 
limited by the weakness caused by her service-connected 
disability.  In conclusion, the examiner opined that the 
veteran had Type II diabetes mellitus with alternating 
episodes of symptomatic hypoglycemia and hyperglycemia.

The RO has obtained both VA and private treatment records for 
all of the veteran's disabilities as well as records from the 
Social Security Administration reflecting disability as of 
December 1994 due to cervical and thoracic spine 
disabilities.  Although the record reflects that the RO has 
performed a tremendous amount of development in this matter, 
the Board finds that due to the recent grant of service 
connection for bilateral knee disabilities, the opinion of a 
VA social worker that the veteran is unemployable, and the 
comments from a VA examiner that the veteran is functionally 
limited by the weakness caused by her service-connected 
diabetes this matter must be remanded for even further 
development.  Specifically, the social and industrial survey 
must be updated to include an opinion as to what specific 
disabilities cause the veteran to be unemployable and a VA 
examiner who has access to the veteran's medical records 
should be made available to assess the veteran's functional 
limitation as a result of diabetes mellitus.  Additionally, 
there is no evidence of a VA examination of the veteran's 
skin disability since December 1996.  Consequently, the 
medical record as to the veteran's current disability is 
deemed to be stale.


Therefore, this matter is REMANDED for the following action:

1.	The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  All new evidence and/or 
arguments must be associated with the 
claims folder.  

2.	The RO must ensure that all current 
treatment records are associated with 
the veteran's claims folder.

3.	After receipt of any additional 
evidence, the RO should schedule the 
veteran for a VA dermatologic 
examination to determine the severity 
of the skin lesions of the eyelid.  
The examiner should render an opinion 
as to what functional limitation, if 
any, the veteran's skin disability 
causes.  All opinions rendered should 
be supported by complete rationale.

4.	After receipt of any additional 
evidence, the RO should also schedule 
the veteran for a VA examination to 
determine the current severity of her 
diabetes mellitus.  The veteran's 
claims folder must be present for the 
examiner to review.  The examiner 
should perform any and all tests 
required to determine the nature and 
extent of the veteran's disability and 
should be specifically requested to 
render an opinion as to the functional 
limitation caused by all symptoms 
associated with the veteran's diabetes 
mellitus, including any alleged 
weakness and fatigue.  The examiner 
should also render an opinion as to 
whether the veteran is unemployable as 
a result of service-connected 
disabilities.  All opinions rendered 
should be supported by complete 
rationale.

5.	After receipt of any additional 
evidence, the RO should also schedule 
the veteran for a social and 
industrial survey to determine what 
impact all of her service-connected 
disabilities may have on her daily 
functioning and ability to perform 
gainful employment.  The examiner is 
specifically requested to render an 
opinion as to whether the veteran is 
capable of maintaining gainful 
employment and, if not, to 
specifically set out which 
disabilities limit the veteran from 
maintaining such employment.  All 
opinions rendered should be supported 
by complete rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.



The purpose of this REMAND is to perform additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



